Citation Nr: 0114350	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
condition.

2.  Entitlement to an increased rating for service-connected 
chronic low back strain with evidence of mild, diffuse 
bulging at L5-S1 annulus, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the cervical spine, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
left knee medial meniscectomy, currently evaluated as 10 
percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claims 
seeking entitlement to service connection for a bilateral eye 
condition, denied entitlement to increased ratings for 
service-connected chronic low back strain with evidence of 
mild, diffuse bulging at L5-S1 annulus, evaluated as 20 
percent disabling, service-connected degenerative joint 
disease of the cervical spine, evaluated as 20 percent 
disabling, and service-connected left knee medial 
meniscectomy, evaluated as 10 percent disabling, and denied a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  

The veteran's claims for service connection for a bilateral 
eye condition, an increased rating for the left knee, and 
TDIU are the subject of the REMAND portion of this decision.  

In the veteran's notice of disagreement, received in August 
2000, the veteran raised the issue of entitlement to service 
connection for "sores."  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran's chronic low back strain with evidence of 
mild, diffuse bulging at L5-S1 annulus is productive of pain 
and a severe limitation of motion, but not pronounced 
intervertebral disc syndrome.  

2.  The veteran's degenerative joint disease of the cervical 
spine is productive of a severe limitation of motion, but not 
ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, and no more, for 
chronic low back strain with evidence of mild, diffuse 
bulging at L5-S1 annulus, have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act (section 4, 114 
Stat. 2096, 2098-2099); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Code 5293 (2000).

2.  The criteria for a rating of 30 percent, and no more, for 
degenerative joint disease of the cervical spine have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 38 
C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5290 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the August 2000 rating decision that the evidence 
did not show that he had met the relevant criteria for higher 
ratings for his low back and cervical spine disabilities.  
Those are the key issues in this case, and the rating 
decision, as well as the August 2000 statement of the case 
(SOC), informed the appellant of the evidence needed to 
substantiate his claims.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision and SOC sent to the appellant informed 
him of the information and evidence needed to substantiate 
these claims and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denials of these claims.  The RO has 
requested all relevant treatment records identified by the 
appellant.  The RO has also requested and obtained VA 
treatment records, as well as service medical records from 
the National Personnel Records Center.  In addition, the 
appellant was afforded VA examinations for the cervical spine 
and low back disabilities in April 2000.  The Board therefore 
finds that VA has done everything reasonably possible to 
assist him and that there is sufficient evidence of record to 
decide his claims properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In January 1995, the RO granted service connection for 
chronic low back strain with evidence of mild, diffuse 
bulging at L5-S1 annulus, evaluated as 10 percent disabling, 
left knee medial meniscectomy, evaluated as 10 percent 
disabling, and degenerative joint disease of the cervical 
spine, evaluated as 0 percent disabling (noncompensable).  In 
August 1999, the RO increased the veteran's evaluation for 
chronic low back strain, and his degenerative joint disease 
of the cervical spine, to 20 percent each.  There was no 
appeal, and this decision became final.  See 38 U.S.C.A. 
§ 7104(b) (West 1991).  In March 2000, the veteran filed a 
claim for increased ratings.  In August 2000, the RO denied 
the claims.  The veteran has appealed.  

I.  Chronic Low Back Strain

The veteran's service medical records show that he was 
treated for low back pain in December 1992, and that he 
received ongoing treatment for back symptoms between June and 
August of 1993.  A computerized tomography (CT) scan revealed 
mild diffuse bulging of the L5-S1 annulus, with no evidence 
of spinal stenosis, herniated nucleus pulposus, or 
significant spondylosis.  X-rays were normal.  The 
impressions included chronic musculoskeletal back pain.  The 
veteran's separation examination report, dated in April 1994, 
shows that no relevant low back symptoms, diagnoses or 
pathology were noted.  The veteran complained of recurrent 
back pain in an accompanying report of medical history.  

In January 1995, the RO granted service connection for 
chronic low back strain with evidence of mild, diffuse 
bulging at L5-S1 annulus.  This disability is currently 
evaluated as 20 percent disabling.  

A VA examination report, dated in April 2000, shows that the 
veteran had generalized complaints of difficulty lifting 
weights, bending and walking.  With regard to the low back, 
he specifically complained of severe pain in the low back 
exacerbated by lifting and bending, and that this pain 
radiated down the left leg to the mid-calf area.  On 
examination the veteran's gait was normal.  He could walk on 
his toes, but could not maintain balance on his heels.  
Balance on one lower extremity at a time was fair.  He could 
squat and rise.  He was able to put on and remove his socks 
without difficulty.  The examiner noted a marked loss of 
lumbar lordosis, and prominent spinous process.  The 
paraspinal muscles and hamstrings were very tight.  There was 
mild discomfort on palpation.  The veteran's spine had 45 
degrees of forward flexion (actively) with flexion to 50 
degrees upon encouragement, 0 degrees of extension, lateral 
flexion to 10 degrees, bilaterally, and rotation to 30 
degrees, bilaterally.  Sensory function was intact to 
pinprick and symmetrical in all extremities.  Deep tendon 
reflexes were 2+ and symmetrical.  The relevant impressions 
were degenerative joint disease of the lumbosacral spine, 
with associated chronic pain.  

Under 38 U.S.C.A. § 4.71a, DC 5295, a 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted when 
there is severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board finds that the criteria for a 40 percent rating 
have been met under DC 5295.  The VA examination report shows 
that the veteran has a marked loss of lumbar lordosis, a 
marked limitation of forward bending in standing position 
(i.e., to 45 degrees), loss of lateral motion (i.e., lateral 
flexion to 10 degrees, bilaterally, and rotation to 30 
degrees, bilaterally), and mild, diffuse bulging at L5-S1 
annulus.  Therefore, resolving all doubt in the veteran's 
favor, the Board finds that a 40 percent evaluation is 
warranted under DC 5295.  

The 40 percent rating is the maximum rating allowed under DC 
5295.  As for the possibility of a higher rating under 
another Diagnostic Code, see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), the Board finds that a rating in excess of 
40 percent is not warranted.  Under DC 5293, a 60 percent 
disability evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  Here, there is no evidence 
of treatment during the time period in issue.  The only 
evidence is the VA examination report, which shows that 
sensory function was intact to pinprick and symmetrical in 
all extremities, and that deep tendon reflexes were 2+ and 
symmetrical.  Therefore, this examination does not, in the 
Board's view, show pronounced disability sufficient to 
warrant a 60 percent rating under DC 5293.  

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97 (Dec. 12, 1997).  
However, while the VA examination report shows a limitation 
of motion in the lumbar spine, as well as chronic pain, the 
examination report does not otherwise show functional loss 
due to pain to warrant a rating in excess of 40 percent at 
this time.  In particular, the Board notes the lack of 
evidence of such findings as neurological impairment, loss of 
strength and muscle atrophy.  In light of all of the 
foregoing, the Board concludes that there is no medical or 
factual basis upon which to conclude that there is functional 
loss due to pain to warrant a rating in excess of 40 percent 
at this time.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Therefore, the Board concludes that an evaluation in excess 
of 40 percent is not warranted for the veteran's chronic low 
back strain with evidence of mild, diffuse bulging at L5-S1 
annulus.  

Finally, in order to warrant an evaluation in excess of 40 
percent under Diagnostic Codes 5286 or 5289, the veteran 
would have to demonstrate that his spine was ankylosed 
(complete bony fixation) at an unfavorable angle.  However, 
there is no evidence of ankylosis of the lumbar spine even 
when functional impairment due to pain is factored into the 
equation. 


II.  Degenerative Joint Disease of the Cervical Spine

The veteran's service medical records include a December 1994 
"report of medical history" which shows that X-rays of the 
cervical spine revealed severe DJD (degenerative joint 
disease) at C3-C7 with probable neuraforaminal encroachment 
at C3, C4 and C5, right and left.  It was noted that there 
were no neurological deficits and that the veteran was not in 
pain, and that he may need surgery in the future.  

In January 1995, the RO granted service connection for 
degenerative joint disease of the cervical spine.  This 
disability is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, DC's 5010, 5290.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is rated as for degenerative 
arthritis under Diagnostic Code 5003 of the rating schedule.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Under DC 5290, a moderate limitation of motion in the 
cervical spine warrants a 20 percent evaluation.  A 30 
percent evaluation is warranted where the limitation of 
motion is severe.  

The April 2000 VA examination report shows that the veteran 
complained of neck pain, with occasional radiation to the 
upper extremities.  He estimated his pain at a level of five 
on a scale of one to ten.  On examination, there was marked 
tenderness in the bilateral trapezius muscles and paraspinal 
muscles of the cervical spine.  There was also a marked loss 
of lordosis.  The cervical spine had flexion to 15 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
(actively) and to 40 degrees (passively) with marked 
complaints of pain.  Rotation was to 35 degrees (actively) 
and to 40 degrees (passively), with moderate pain.  There was 
no atrophy of the muscles noted in any myotomal patter, 
however, there was generalized atrophy of the shoulder girdle 
due to deconditioning.  Sensory function was intact to 
pinprick and symmetrical in all extremities.  Deep tendon 
reflexes were 2+ and symmetrical.  The examiner noted that X-
rays taken in July 1999 showed marked degenerative changes in 
the cervical spine.  The relevant impressions were 
degenerative joint disease of the cervical spine, with 
associated chronic pain.  

Given the foregoing ranges of motion and with consideration 
of functional impairment with pain as required by DeLuca, the 
Board finds that the evidence shows a severe limitation of 
motion in the cervical spine, and that the criteria for an 
evaluation of 30 percent for limitation of motion for the 
cervical spine have been met.  Therefore, a rating of 30 
percent is warranted under DC 5290.  

A rating in excess of 30 percent is not warranted.  The 30 
percent rating is the maximum rating under DC 5290.  As for 
the possibility of a rating in excess of 30 percent under 
another diagnostic code, Schafrath, supra, in order to 
warrant an evaluation in excess of 30 percent under 
Diagnostic Codes 5286 or 5287, the veteran would have to 
demonstrate that his cervical spine was ankylosed (complete 
bony fixation) at an unfavorable angle.  However, there is no 
evidence of ankylosis of the cervical spine.  


ORDER

A rating of 40 percent, and no more, for chronic low back 
strain with evidence of mild, diffuse bulging at L5-S1 
annulus, is granted, subject to provisions governing the 
payment of monetary benefits.

A rating of 30 percent, and no more, for degenerative joint 
disease of the cervical spine is granted, subject to 
provisions governing the payment of monetary benefits.  


REMAND

A review of the RO's August 2000 decision, to include the 
accompanying statement of the case, dated that same month, 
shows that the RO denied the veteran's claim of entitlement 
to service connection for a bilateral eye condition as not 
well grounded.  However, during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for a bilateral eye condition.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the veteran's claim without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
veteran's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

With respect to the left knee disability, it appears that the 
report of the latest examination is not adequate for rating 
purposes.  The provisions of 38 C.F.R. § 4.40 (1999) require 
that examinations be conducted that adequately portray not 
only the identifiable anatomical damage, but the functional 
loss experienced by the veteran. More specifically, in the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically pointed out that an examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (1999). Id.

In reviewing the record, the Board notes that the most recent 
VA examination for the purpose of evaluating the veteran's 
service-connected left knee disability was performed in April 
2000. In reviewing the VA examination report, it appears that 
the extent of functional disability due to pain is not 
adequately portrayed in accordance with the directives of the 
Court in DeLuca.  In this regard it is noted that 38 C.F.R. § 
4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance. A part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. §§ 4.45, 4.59.  In DeLuca the Court emphasized that a 
VA rating examination must be conducted so as to portray 
adequately not only the identifiable anatomical damage, but 
also the functional loss experienced by the veteran. As noted 
above, the Court specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca specifically 
requires that the medical examiner should be asked to 
determine whether there is any weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected low back disability or the service-connected left 
knee disability; and, if feasible, these determinations 
should be expressed in terms of the degree of additional 
range of motion loss or ankylosis.  Additionally, the medical 
examiner should be asked to express an opinion on whether 
pain could significantly limit functional ability during 
flare-ups. This determination should also, if feasible, be 
portrayed in terms of the degree of additional range of 
motion loss or ankylosis.  Finally, it should be pointed out 
that VA General Counsel has addressed the question of 
multiple ratings when evaluating knee disabilities.  
VAOPGCPREC 23-97 (July 1, 1997).  It was specifically held 
that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  Such an 
opinion suggests that separate ratings may be awarded for 
limitation of motion and instability.

Finally, with regard to the veteran's TDIU claim, as the 
development and the outcome pertaining to the claim for 
service connection for a bilateral eye condition and an 
increased rating for the left knee could have a significant 
impact on the outcome of the issue of entitlement to TDIU, 
these issues are considered inextricably intertwined, and 
must be decided together.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  Further adjudication of the TDIU issue will 
therefore be postponed until the remand action is completed.  
In addition, VA has a duty to supplement the record by 
obtaining an opinion as to the effect that the veteran's 
service-connected disabilities have upon his ability to work.  
See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 
7 Vet. App. 229 (1994).  In this case, the April 2000 VA 
examination report does not address the general extent of 
functional and industrial impairment caused by the veteran's 
service-connected disabilities.  On remand, the RO should 
afford the veteran an examination to determine the industrial 
impairment from his service-connected disabilities. 

Therefore, this case is REMANDED for the following action:

1.   The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of his 
service-connected left knee medial 
meniscectomy residuals and to provide an 
assessment as to how the veteran's 
service connected disabilities impact on 
his ability to obtain and maintain 
employment.  The claims folder must be 
made available to the examiner(s) in 
conjunction with the examination, and the 
examiner(s) should acknowledge such 
review in the examination report.  

With regard to the left knee, the 
orthopedic examiner should conduct all 
indicated special tests and studies, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  It should be 
ascertained whether there is any 
instability of the knee.  The orthopedic 
examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.

In addition, the examiner should provide 
an opinion for the record as to whether 
it is at least as likely as not that the 
veteran's service-connected disabilities 
preclude him from finding and engaging in 
substantially gainful employment.


4.  The RO should determine whether there 
has been compliance with the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000.  
The RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  The RO should then review the 
veteran's claims for service connection 
for a bilateral eye condition, an 
increased rating for the left knee 
condition to include the question of 
whether separate ratings could be 
assigned for arthritis and instability, 
and entitlement to a TDIU. If the 
decisions remain adverse to the veteran, 
he should be furnished a supplemental 
statement of the case.  After affording a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 



